Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This action is responsive to the reply filed on April 19, 2021.
Claims 1-6 and 9-20 have been examined. 

Response to Arguments
2. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  

Allowable Subject Matter
3. After sufficient search and analysis, the Examiner proposes allowable subject matter to put the present case in condition for allowance:
“wherein the computer-executable instructions cause the processor to transmit a signal to adjust a resistance in the turbine based in a temperature measured in the reactor.” 


Claim Rejections – 35 USC §112
4. The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5. Claims 1-6 and 9-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

In the present case, the specification does not support:
wherein the computer-executable instructions cause the processor to transmit a signal to adjust a resistance in the turbine based in a temperature measured in the reactor 

The specification only describes:
   [0041] Accordingly, in some embodiments, the process according to the present invention comprises directing a portion of a gaseous process stream through one or more variable -resistance turbines to control the flowrate of the gas process stream and, optionally, generate electric power therefrom; controlling a pressure and temperature of the gaseous process stream so that the gas exiting the power-recovery turbine remains in the gas phase; and measuring the flowrate or controlling the flowrate or both using a variable nozzle turbine, inlet variable guide vanes, or direct coupled variable electric load, to name a few, to vary the resistance to flow through the turbine. Again, the resistance to rotation of the variable -resistance turbine can be varied by an external variable load electric circuit which is in a magnetic field from a magnet(s) that is rotating on the turbine. As more load is put on the circuit, there is more resistance to rotation on the turbine. This in turn imparts more pressure drop across the turbine and slows the process stream flow. An algorithm in the device can also calculate the actual flow through the device by measuring the turbine RPMs and the load on the circuit. The resistance to rotation flow can also be varied by variable position inlet guide vanes. In some embodiments, the power will be generated via power-recovery turbines with variable resistance to flow made possible by either guide vanes or variable load on the electrical power generation circuit. An algorithm to calculate actual flow using the guide vanes position, power output and RPMs can be used. 


Claim Rejections – 35 USC §103
6. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7. Claims 1 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0292909 to Eriksen (hereafter Eriksen) in view of US 2016/0348013 to Ladkat et al. (hereafter “Ladkat”).

Claim 1.    
Eriksen discloses a recovered electric power measuring system comprising: 
(a)    at least one processor; (b)    at least one memory storing computer-executable instructions (FIG.1, and related text); 
(c)    at least one receiver configured to receive data from a sensor on an electrical powerline connected to an electrical generator which is connected to a turbine (0020, 0069, 0072), 
the turbine in fluid communication with a vapor stream (0004, 0017, 0021, 0061)
wherein the turbine reduces the pressure of the vapor stream (0020, 0050, 0072) 
the resulting lower pressure vapor stream reduces a partial pressure of a hydrocarbon vapor (0001, 0020, 0021).

Eriksen does not disclose a lower pressure vapor stream is injected into a reactor to reduce a temperature in the reactor.
However, Ladkat further discloses a lower pressure vapor stream is injected into a reactor to reduce a temperature in the reactor (0031).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Ladkat’s teaching into Eriksen‘s teaching.  One would have been motivated to do so to cool reacted product and reactor temperature as suggested by Eriksen.

Claim 15.   
Eriksen discloses a method for collecting data from a recovered electric power measuring system (FIG.1, and related text), 
the method comprising receiving data from a sensor on an electrical powerline connected to a generator of a turbine (0004, 0017, 0021, 0061), 
the turbine in fluid communication with a vapor stream wherein the turbine reduces the pressure of the vapor stream (0020, 0069, 0072) and 
the resulting lower pressure vapor stream (0020, 0050, 0072) 
reduces a partial pressure of a hydrocarbon vapor (0001, 0020, 0021).

Eriksen does not disclose a lower pressure vapor stream is injected into a reactor to reduce a temperature in the reactor.
However, Ladkat further discloses a lower pressure vapor stream is injected into a reactor to reduce a temperature in the reactor (0031).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Ladkat’s teaching into Eriksen‘s teaching.  One would have been motivated to do so to cool reacted product and reactor temperature as suggested by Eriksen.


8. Claims 1-9, 12-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0173079 to Wallace et al. (hereafter Wallace) in view of US 4,743,356 TO Soderberg et al. (hereafter Soderberg).

Claim 1.    
Wallace discloses a recovered electric power measuring system comprising:
(a)    at least one processor; (b)    at least one memory storing computer-executable instructions (FIG.1, and related text); 
(c)    at least one receiver configured to receive data from a sensor on an electrical powerline connected to an electrical generator which is connected to a turbine (0007, 0010-0012), 
the turbine in fluid communication with a vapor stream wherein the turbine reduces the pressure of the vapor stream (0016, 0022, 0039)
the resulting lower pressure vapor stream (0007, 0048, 0049, 0051)
reduces a partial pressure of a hydrocarbon vapor (0004, 0022, 0029, 0041, 0049).

Wallace does not disclose a lower pressure vapor stream is injected into a reactor to reduce a temperature in the reactor.
However, Soderberg further discloses a lower pressure vapor stream is injected into a reactor to reduce a temperature in the reactor 
Detailed Description Text - DETX (9):
As shown in FIG. 1, the partially hydrotreated effluent in the outlet line 64 of the first ebullated bed reactor 10 comprises the influent feed of the second ebullated bed reactor 12. The partially hydrotreated effluent in the outline line 68 of the second ebullated bed reactor 12 is the influent feed of the third ebullated bed reactor 14. The second and third reactors are functionally, operatively, and structurally similar to the first reactor and cooperate with the first reactor to effectively hydrotreat and upgrade the influent feed oil. Quench liquid (oil) and/or hydrogen-containing gas can be injected into the influent feeds of the second and third reactors through quench lines 70, 72, 74 and 76 to cool and control the bulk temperatures in the second and third reactors. Fresh catalyst can be fed into the top of all the reactors, although for process efficiency and economy it is preferred to utilize catalyst staging by feeding fresh catalyst into the first and third reactors through fresh catalyst feed lines 46 and 78 and by feeding recycled spent catalyst from the third reactor into the second reactor through recycle catalyst lines 80 and 82. Used spent catalyst is discharged from the reactor through spent catalyst discharge lines 66 and 84.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Soderberg’s teaching into Wallace‘s teaching.  One would have been motivated to do so to cool the bulk temperatures in reactors as suggested by Soderberg.

Claim 2.    
Wallace discloses the system of claim 1 wherein the at least one receiver is further configured to receive data on at least one of temperature or hydrogen partial pressure or date or time (0016, 0022, 0029).

Claim 3.    
Wallace discloses the    system    of claim    1 further comprising an Input/Output device to collect the data (0036, 0041, 0044).

Claim 4.    
Wallace discloses the    system    of claim    1 wherein the processor is configured to evaluate the data (0022, 0029, 0041, 0049).

Claim 5.    
Wallace discloses the  system  of claim 1 wherein the processor is configured to correlate the data (0029, 0034, 0037).

Claim 6.    
Wallace discloses the  system of claim 1 further comprising a transmitter to transmit a signal to the recovered electric power measuring system (0029, 0048, 0049).

Claim 7.    
Wallace discloses the  system  of claim 6 wherein the signal comprises instructions (0016, 0022, 0029, 0051).

Claim 8.    
Wallace discloses the system  of claim 6 wherein the signal is transmitted to the turbine (0048, 0049, 0051).

Claim 9.    
Wallace discloses the system  of claim 1 further comprising collecting data from multiple systems wherein one system is the recovered electric power measuring system (0022, 0051).

Claim 12.    
Wallace discloses the system of claim 1 wherein the turbine comprises a sensor (0041, 0044, 0048).

Claim 13.    
Wallace discloses the system of claim 1 wherein the processor is configured to generate quantitative information (0010, 0029, 0036).

Claim 14.    
Wallace discloses the system of claim 2 wherein the processor is further configured to generate quantitative information and further to correlate the quantitative information with the data of time or day or both (0044, 0047, 0048).

Claim 15.   
Wallace discloses a method for collecting data from a recovered electric power measuring system, the method comprising receiving data from a sensor on an electrical powerline connected to a generator of a turbine (0016, 0022, 0039), 
the turbine in fluid communication with a vapor stream (0004, 0022, 0029, 0041, 0049) 
wherein the turbine reduces the pressure of the vapor stream (FIG.1, and related text) and 
the resulting lower pressure vapor stream  (0037, 0048) reduces a partial pressure of a hydrocarbon vapor (0036, 0037, 0039, 0041).

Wallace does not disclose a lower pressure vapor stream is injected into a reactor to reduce a temperature in the reactor.
However, Soderberg further discloses a lower pressure vapor stream is injected into a reactor to reduce a temperature in the reactor 
Detailed Description Text - DETX (9):
As shown in FIG. 1, the partially hydrotreated effluent in the outlet line 64 of the first ebullated bed reactor 10 comprises the influent feed of the second ebullated bed reactor 12. The partially hydrotreated effluent in the outline line 68 of the second ebullated bed reactor 12 is the influent feed of the third ebullated bed reactor 14. The second and third reactors are functionally, operatively, and structurally similar to the first reactor and cooperate with the first reactor to effectively hydrotreat and upgrade the influent feed oil. Quench liquid (oil) and/or hydrogen-containing gas can be injected into the influent feeds of the second and third reactors through quench lines 70, 72, 74 and 76 to cool and control the bulk temperatures in the second and third reactors. Fresh catalyst can be fed into the top of all the reactors, although for process efficiency and economy it is preferred to utilize catalyst staging by feeding fresh catalyst into the first and third reactors through fresh catalyst feed lines 46 and 78 and by feeding recycled spent catalyst from the third reactor into the second reactor through recycle catalyst lines 80 and 82. Used spent catalyst is discharged from the reactor through spent catalyst discharge lines 66 and 84.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Soderberg’s teaching into Wallace‘s teaching.  One would have been motivated to do so to cool the bulk temperatures in reactors as suggested by Soderberg.

Claim 16.    
Wallace discloses the method of claim 15 further comprising at least one of displaying or transmitting or analyzing the received data (0022, 0034, 0037).

Claim 17.    
Wallace discloses the method of claim 15 further comprising analyzing the received data to generate at least one instruction and transmitting the at least one instruction (0016, 0022, 0034).

Claim 20.    
Wallace discloses the method of claim 15 further comprising analyzing the received data and generating quantitative information (0010, 0029, 0034).



9. Claims 1-4, 6-9, 13, 15-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0118131 to Martin et al. (hereafter “Martin”) in view of US 2015/0096309 to Mathur (hereafter Mathur).

Claim 1.    
Martin discloses a recovered electric power measuring system comprising: 
(a)    at least one processor; (b)    at least one memory storing computer-executable instructions (FIG.4, and related text); 
(c)    at least one receiver configured to receive data from a sensor on an electrical powerline connected to an electrical generator which is connected to a turbine (0018), 
the turbine in fluid communication with a vapor stream (0005, 0014, 0024)
wherein the turbine reduces the pressure of the vapor stream (0016, 0035) 
the resulting lower pressure vapor stream reduces a partial pressure of a hydrocarbon vapor (0020, 0022, 0032).

Martin does not disclose a lower pressure vapor stream is injected into a reactor to reduce a temperature in the reactor.
However, Mathur further discloses a lower pressure vapor stream is injected into a reactor to reduce a temperature in the reactor (0034).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Mathur’s teaching into Martin‘s teaching.  One would have been motivated to do so to cool reactor beds as suggested by Martin.

Claim 2.    
Martin discloses the system of claim 1 wherein the at least one receiver is further configured to receive data on at least one of temperature or hydrogen partial pressure or date or time (0020, 0032).

Claim 3.    
 Martin discloses the system of claim 1 further comprising an Input/Output device to collect the data (0025, 0035).

Claim 4.    
Martin discloses the system of claim 1 wherein the processor is configured to evaluate the data (0005, 0033).

Claim 6.    
Martin discloses the system of claim 1 further comprising a transmitter to transmit a signal to the recovered electric power measuring system (0018, 0032).

Claim 7.    
Martin discloses the system of claim 6 wherein the signal comprises instructions (0015, 0016, 0035).

Claim 8.    
Martin discloses the system of claim 6 wherein the signal is transmitted to the turbine (0016, 0029, 0035).

Claim 9.    
Martin discloses the system of claim 1 further comprising collecting data from multiple systems wherein one system is the recovered electric power measuring system (0018, 0019, 0022).

Claim 13.    
Martin discloses the system of claim 1 wherein the processor is configured to generate quantitative information (0034, 0035).

Claim 15.   
Martin discloses a method for collecting data from a recovered electric power measuring system, the method comprising receiving data from a sensor on an electrical powerline connected to a generator of a turbine (FIG.4, and related text), 
the turbine in fluid communication with a vapor stream (0016, 0018, 0035) 
wherein the turbine reduces the pressure of the vapor stream (0020, 0022, 0032) and 
the resulting lower pressure vapor stream reduces a partial pressure of a hydrocarbon vapor (0005, 0014, 0024).

Martin does not disclose a lower pressure vapor stream is injected into a reactor to reduce a temperature in the reactor.
However, Mathur further discloses a lower pressure vapor stream is injected into a reactor to reduce a temperature in the reactor (0034).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Mathur’s teaching into Martin‘s teaching.  One would have been motivated to do so to cool reactor beds as suggested by Martin.

Claim 16.    
Martin discloses the method of claim 15 further comprising at least one of displaying or transmitting or analyzing the received data (0018, 0032, 0035).

Claim 17.    
Martin discloses the method of claim 15 further comprising analyzing the received data to generate at least one instruction and transmitting the at least one instruction (0016, 0029, 0035).

Claim 20.    
 Martin discloses the method of claim 15 further comprising analyzing the received data and generating quantitative information (0018, 0022, 0034).


10. Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Martin, Mathur, and further in view of US 2017/0114660 to James (hereafter “James”).

Claim 5.    
 Martin does not disclose the system of claim 1 wherein the processor is configured to correlate the data.
However, James further discloses the processor is configured to correlate the data (0013, 0042).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine James’ teaching into Martin and Mathur‘s teaching.  One would have been motivated to do so to monitor health of a gas turbine engine as suggested by James.

Claim 14.    
Martin discloses the system of claim 2 wherein the processor is further configured to generate quantitative information (0032, 0034).
Martin does not disclose further to correlate the quantitative information with the data of time or day or both.
However, James further discloses the processor is configured to correlate the data (0013, 0042).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine James’ teaching into Martin and Mathur‘s teaching.  One would have been motivated to do so to monitor health of a gas turbine engine as suggested by James.


11. Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Martin, Mathur, and further in view of US 2014/0052426 to Pandey et al. (hereafter “Pandey”).

Claim 10.   
Martin does not disclose the system of claim 1 wherein the processor is configured to generate predictive information.
However, Pandey further discloses the processor is configured to generate predictive information (0018).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Pandey’s teaching into Martin and Mathur‘s teaching.  One would have been motivated to do so to control the drains/vents of power generation facilities as suggested by Pandey.

Claim 18.    
Martin discloses the method of claim 15 further comprising analyzing the received data (0016, 0022, 0029).
Martin does not disclose generating predictive information.
However, Pandey further discloses generating predictive information (0018).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Pandey’s teaching into Martin and Mathur‘s teaching.  One would have been motivated to do so to control the drains/vents of power generation facilities as suggested by Pandey.


12. Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Martin, Mathur, and further in view of US 2003/0120444 to Zison et al. (hereafter “Zison”).

Claim 11.    
Martin does not disclose the system of claim 1 wherein the processor is configured to generate regulatory reporting information.
However, Zison further discloses the processor is configured to generate regulatory reporting information (0009).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Zison’s teaching into Martin and Mathur‘s teaching.  One would have been motivated to do so to provide emissions data to regulatory agencies as suggested by Zison.


13. Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of US 2017/0201158 to Lear et al. (hereafter “Lear”).

Claim 12.    
Martin does not disclose the system of claim 1 wherein the turbine comprises a sensor.
However, Lear further discloses the turbine comprises a sensor (0052).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Lear’s teaching into Martin and Mathur‘s teaching.  One would have been motivated to do so to monitor the turbine speed as suggested by Martin.


14. Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Martin, Mathur, Pandey, and further in view of US 2016/0258363 to Tiwari et al. (hereafter “Tiwari”).

Claim 19.    
Martin and Pandey do not disclose the method of claim 18 wherein the predictive information comprises at least one of catalyst performance or catalyst selectivity or catalyst life or equipment maintenance.
However, Tiwari further discloses the predictive information comprises at least one of catalyst performance or catalyst selectivity or catalyst life or equipment maintenance (0204).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine Tiwari’ teaching into Martin, Mathur, and Pandey‘s teaching.  One would have been motivated to do so to ensure that the turbine operates more efficiently as suggested by Tiwari.


Conclusion
15. Applicants' amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not  mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

16. Any inquiry concerning this communication should be directed to examiner Thuy (Twee) Dao, whose telephone/fax numbers are (571) 272 8570 and (571) 273 8570, respectively. Examiner can normally be reached from Monday to Friday, 6:00am - 2:30pm.
If attempts to reach Examiner by telephone are unsuccessful, Examiner’s supervisor, Hyung S. Sough, can be reached at  (571) 272 6799.
The fax phone number for the organization where this application or proceeding is assigned is  (571)  273  8300.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is  (571)  272  2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Thuy Dao/Primary Examiner, Art Unit 2192